GLD-241                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 12-2811
                                     ___________

                           WALIYYUDDIN ABDULLAH,
                                         Appellant

                                          v.

   THOMAS JEFFERSON UNIVERSITY HOSPITAL; BENJAMIN GOCIAL, DR.;
                          ALEX HART, DR.
                ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            (D.C. Civil No. 2-12-cv-02920)
                      District Judge: Honorable J. Curtis Joyner
                     ____________________________________

 Submitted for Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P.
                                        10.6
                                   July 26, 2012
        Before: FUENTES, GREENAWAY, JR., and BARRY, Circuit Judges

                            (Opinion filed: August 7, 2012)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Waliyyuddin Abdullah commenced this action by filing a pro se complaint against

Thomas Jefferson University Hospital and two doctors, claiming that, on October 21,

1982, the defendants administered medical treatment to his newborn son that caused
injuries and led to the child’s death three months later. Abdullah sought damages for an

alleged violation of 42 U.S.C. § 1981 as well as violations of the First, Seventh, and

Fourteenth Amendments. The District Court granted in forma pauperis status and

dismissed the complaint sua sponte under 28 U.S.C. §1915(e), finding that the suit was

time-barred under the statute of limitations. The District Court also noted that the lack of

diversity among the parties precluded jurisdiction over any state-law claims for medical

malpractice. Abdullah appeals.

       We have jurisdiction under 28 U.S.C. §1291. Our review is plenary. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       The District Court correctly concluded that this suit is barred. As explained by the

District Court, Abdullah’s claims are plainly time-barred under the statute of limitations.

See Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 382-84 (2004) (holding four-year

statute of limitations governs § 1981 claims based on amended version of § 1981;

otherwise, most analogous state limitations period governs); Ahmed v. Dragovich, 297

F.3d 201, 206 (3d Cir. 2002) (noting Pennsylvania’s two-year statute of limitations

governs 42 U.S.C. § 1983 claims). Accordingly, because the appeal does not present a

substantial question, we will affirm. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.1




1
       Although we need not reach the issue, Abdullah’s complaint indicated that he has
filed numerous lawsuits based on the events in question, suggesting that his claims would
be precluded even if they were timely.
                                             2